UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7251


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

FRANK ESQUIVEL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:05-cr-00026-F-1; 5:08-cv-00281-F)


Submitted:   January 31, 2012               Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Esquivel, Appellant Pro Se.      Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Frank Esquivel seeks to appeal the district court’s

order    denying           his      Fed.     R.        Civ.     P.     60(b)       motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                   The order is

not    appealable          unless    a     circuit          justice    or    judge      issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of      appealability            will      not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on     the    merits,       a     prisoner         satisfies       this   standard      by

demonstrating         that       reasonable           jurists     would       find      that    the

district      court’s       assessment        of       the    constitutional           claims    is

debatable     or      wrong.         Slack    v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,          and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed       the     record     and

conclude      that     Esquivel       has     not       made    the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3